390 So.2d 635 (1980)
Ex parte Ralph W. BLACKMON.
(Re: Ralph W. BLACKMON v. R. L. ZEIGLER COMPANY, INC., a Corp.)
79-908.
Supreme Court of Alabama.
December 5, 1980.
John W. Kelly, III, of Sikes, Kelly, Edwards & Bryant, Selma, for petitioner.
J. Garrison Thompson of Pitts, Pitts & Thompson, Selma, for respondent.
EMBRY, Justice.
In denying the petition and refusing to issue the writ of certiorari in this case we are not to be understood as approving anything other than the result reached by the majority of the Court of Civil Appeals, 390 So.2d 628.
We do not view, as apparently does Judge Wright in dissent, the opinion as diminishing the precedential authority of those cases he cites as being affected thusly. It appears the decision stands on the particular facts of the case and was reviewed within the narrow scope of the rule applicable to review of workmen's compensation cases.
WRIT DENIED.
TORBERT, C. J., and FAULKNER, ALMON and ADAMS, JJ., concur.